Citation Nr: 1019400	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  05-25 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for adenoymosis.

2.  Entitlement to service connection for residual disability 
from an intrauterine device (IUD) placement. 


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel









INTRODUCTION

The Veteran had active duty service from August 2000 to June 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran requested a Board hearing, and she was 
scheduled to appear at a Travel Board hearing before the 
undersigned Veterans Law Judge, but failed to appear.  Thus, 
the Board will treat the Veteran's hearing request as 
withdrawn.  38 C.F.R. § 20.702(d).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board finds that a VA examination is necessary before 
adjudicating these claims on the merits.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(discussing circumstances when a VA examination is required).

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Veteran asserts that her claimed disabilities result from 
in-service placement of an intrauterine device (IUD) for 
contraception.  Service treatment records, dated April 2002, 
show that the Veteran had an IUD implanted.  Although the 
medical record does not presently include treatment for any 
chronic gynecological disorder, it does confirm that the 
Veteran sought medical attention in September 2002 and 
November 2002 for abdominal pain.  The November 2002 note 
showed that the Veteran was concerned about the status of her 
IUD.  In her October 2005 substantive appeal, she reported 
experiencing numerous gynecological related symptoms that she 
associated with problems surrounding her IUD.  The Veteran is 
competent to report symptoms, such as cramping and abnormal 
menstrual cycles.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain).

Given that the record shows the Veteran had an IUD placement 
in service and that she provided competent lay evidence of 
symptoms that may be related to her IUD placement, the Board 
finds that a VA examination is necessary.  38 C.F.R. § 
3.159(c)(4); McLendon, supra.

The VA examination must be conducted by a qualified 
healthcare provider.  The examiner must review the claims 
files, interview the Veteran, perform a clinical examination, 
and provide an opinion.  For each identified disorder, the 
examiner must provide an opinion as to whether it is more or 
less likely the disorder is related to IUD complications.  A 
scientific rationale must accompany the opinion.  If the 
examiner cannot formulate an opinion without resort to 
speculation, he or she must so state.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask her to 
identify and submit a consent form for any 
records she wants included with her 
claims; and inform her that a VA 
examination will be provided.  All 
correspondence between the RO and the 
Veteran must be documented.  

2.  After incorporating any additional 
medical records generated into the claims 
file, schedule the Veteran for a VA 
examination.  The claims file must be 
available for review.  The examiner must 
indicate receipt and review of the claims 
file in any report generated.  The 
examiner will provide a clinical 
examination pertaining to the claimed 
disorders of residuals from IUD placement 
and adenoymosis.  All necessary tests and 
studies are to be conducted.  The examiner 
must identify all current disorders.  For 
each identified disorder, the examiner 
must provide an opinion as to whether it 
is more or less likely the disorder is 
related to IUD complications.  A 
scientific rationale must accompany the 
opinion.  If the examiner cannot formulate 
an opinion without resort to speculation, 
he or she must so state.  

3.  To help avoid future remand, the VA 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this remand.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the Veteran's claims on 
appeal.  If any benefit sought on appeal 
remains denied, furnish to the Veteran and 
her representative an appropriate 
supplemental statement of the case, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


